Citation Nr: 1724033	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

The Veteran represented by:         Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2015, the Board remanded the claim for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the June 2015 remand, the RO was directed, inter alia, to schedule the Veteran for a VA psychiatric examination.  The Board specifically directed that the examiner address the following (emphasis is contained in the original):

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-IV, i.e., depression, schizophrenia, bipolar disorder, etc.  In so doing, the examiner should acknowledge the Veteran's diagnosis of depression in his VA treatment records.

As to EACH diagnosed psychiatric disorder that has been present at any time since December 2004, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury... 

The Veteran was afforded another examination in January 2016.  However, while the examiner discussed the diagnosis of schizophrenia, the examination report does not address the Veteran's diagnosis of depression in his VA treatment records, as directed by the Board's remand.  VA treatment records from September 2004 and February 2012 show that the Veteran was diagnosed with depression.  The Board will again remand this matter for a supplemental opinion addressing the Veteran's diagnosis of depression.

In addition, the June 2015 remand directed the RO to obtain treatment records from Region II Mental Health Clinic, dated from 1987 forward.  These records were identified by the Veteran in a release in December 2011.  VA sent the Veteran a letter in November 2015, which included forms to authorize the release of records from any/all private physician(s) he has received treatment from, to include the Region II Mental Health Clinic, dated from 1987 forward.  However, it appears that the Veteran authorized the release of records from an entity identified as Health and Welfare.  Assuming this is a different entity, to ensure compliance with the June 2015 remand, the RO should give the Veteran another opportunity to authorize the release of records from the Region II Mental Health Clinic.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Region II Mental Health Clinic, dated from 1987 forward.  

2.  After completing the above, obtain a supplemental opinion addressing the diagnoses of any acquired psychiatric disorders found to be present in the claim file.  In so doing, the examiner should acknowledge the Veteran's diagnosis of depression in his VA treatment records.  See e.g. VA treatment records September 2004 and February 2012.  

As to EACH diagnosed psychiatric disorder that has been present at any time since December 2004, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is advised that all diagnoses made under both the DSM-IV and DSM-5 criteria should be considered and include these diagnoses in the opinion requested above.  

The examiner must provide a comprehensive report, including complete rationales for all opinions and conclusions.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




